DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18, 20, 21 are present for examination.                     

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                            

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                           

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the ink of the drawings is fading out, not dark enough. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-5, 7, 8, 15, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over Feng et al (US 2020/0035317), hereafter as Feng.                        
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Instant application has inventor, Can Yuan, but not prior art Feng et al (US 2020/0035317).  Instant application does not have inventor Meng Li, but Feng et al (US 2020/0035317).                 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.                                  
RE claims 1 and 20, Feng discloses the invention substantially as claimed.                 


Feng teaches that when a shift register unit is operating normally, a signal output from the trigger signal output terminal CR and a signal output from the pixel scanning signal output terminal OT are the same (see section [0083]), as well as performing noise reduction to isolate an abnormal shift register unit (see sections [0093], [0095]) by providing a correct trigger signal for the adjacent second shift register unit 420_1, such that the first shift register unit 410 may be connected to the third shift register unit 420_2 which is separated apart the first shift register unit 410 by the second shift register unit 420_1 (see sections [0078], [0079]), in order to ensure proper output of the shift pulse signal and to help to improve product yield, improve maintenance efficiency, and reduce product manufacture cost (see section [0095]).  Feng’s noise reduction approach is a conventional design (see section [0094]).  The particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).                            
RE claim 2, Feng in view of the rationale above disclose that wherein the first control circuit comprises a first transistor (see figure 3B and section [0062]; i.e., first transistor T1), and wherein a control electrode of the first transistor is coupled to a display input signal terminal to receive the display input signal, wherein a first electrode of the first transistor is coupled to the shift signal output terminal, and wherein a second electrode of the first transistor is coupled to the pixel signal output terminal (see figure 3B and section [0062]; i.e., control electrode of first transistor T1 is coupled to display input signal terminal Q to receive the display input signal, first electrode of first transistor T1 is coupled to the shift signal output terminal Gn, second electrode of the first transistor T1 is coupled to pixel signal output terminal 105A/105B).                                      
RE claims 3 and 21, Feng in view of the rationale above disclose that wherein the shift register circuitry and its driving method further comprises a second control circuit, and wherein the second 
RE claim 4, Feng in view of the rationale above disclose that wherein the second control circuit comprises a second transistor, and wherein a control electrode of the second transistor is coupled to a first clock signal terminal to receive the first clock signal (see figure 7 and its associated depictions; i.e., second control circuit 405 comprises second transistor M12, control electrode of second transistor M12 coupled to first clock signal terminal CLKA to receive the first clock signal), wherein a first electrode of the second transistor is coupled to the shift signal output terminal (see figure 7; i.e., the first electrode of the second transistor M12 coupled to the shift signal output terminal CR), and wherein a second electrode of the second transistor is coupled to the pixel signal output terminal (see figure 7; i.e., second electrode of the second transistor M12 is coupled to the pixel signal output terminal OT).                          
RE claim 5, Feng in view of the rationale above disclose that wherein the blanking input circuit (see figure 7 and section [0093]; i.e., blanking input circuit 401) comprises: a charging sub-circuit configured to provide the blanking input signal to the pull-up control node according to a second clock signal (see figure 7; i.e., M15); a storage sub-circuit configured to store the blanking input signal from the charging sub-circuit (see figure 7; i.e., C3); and an isolation sub-circuit configured to provide the blanking pull-up signal to the pull-up node according to a voltage of the pull-up control node and a first clock signal (see figure 7; i.e., M17).                        
RE claim 7, Feng in view of the rationale above disclose that wherein the display input circuit comprises a sixth transistor (see figure 7; i.e., M18), and wherein a control electrode of the sixth transistor is coupled to a display input signal terminal to receive the display input signal, wherein a first electrode of the sixth transistor is coupled to a second voltage terminal to receive a second voltage as 
RE claim 8, Feng in view of the rationale above disclose that wherein the output circuit comprises a seventh transistor, an eighth transistor, and a second capacitor (see figure 7; i.e., output circuit 403 comprises seventh transistor M5 and eighth transistor M6 and second capacitor C4), wherein a control electrode of the seventh transistor is coupled to the pull-up node, wherein a first electrode of the seventh is coupled to a fourth clock signal terminal to receive a fourth clock signal as the output signal, and wherein a second electrode of the transistor is coupled to the shift signal output terminal (see figure 7; i.e., seventh transistor M5, control electrode of seventh transistor M5 coupled to pull-up node Q, first electrode of M5 coupled to 4th clock signal CLKB, 2nd electrode of M5 coupled to shift signal output terminal CR); wherein a control electrode of the eighth transistor is coupled to the pull-up node, wherein a first electrode of the eighth transistor is coupled to the fourth clock signal terminal to receive the fourth clock signal as the output signal, and wherein a second electrode of the eighth transistor is coupled to the pixel signal output terminal (see figure 7; i.e., M6 is the 8th transistor); and wherein a first end of the second capacitor is coupled to the pull-up node, and wherein a second end of the second capacitor is coupled to the second electrode of the seventh transistor (see figure 7; i.e., 1st end of capacitor C4 coupled to pull-up node Q, second end of the capacitor C4 coupled to 2nd electrode of the 7th transistor M5).                           
RE claim 15, Feng in view of the rationale above disclose that a gate driving circuit comprising a plurality of cascaded shift register circuitries (see figures 1&11; i.e., gate driving circuit 10 comprising cascaded shift register circuitries 410, 420_1, 420_2, 420_n), wherein a shift signal output terminal of the shift register circuitry at the nth stage provide a blanking input signal to the shift register circuitry at 
RE claim 18, Feng in view of the rationale above disclose that wherein the shift signal output terminal of the stage shift register circuitry at the (n+3)th provides a display reset signal to the stage shift register circuitry at the nth stage (see figures 7/2/10; i.e., display reset circuit 407).                       

Allowable Subject Matter
Claims 6, 9-14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                          

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
So et al (US 2017/0372654): teaches that a shift register of a display device including stages connected as a cascade, and sequentially supplying gate pulses to the gate lines, and a node controller controlling nodes in the shift register, a pull-up transistor charging the output based on a Q node for a gate pulse in a first stage, a pull-down transistor discharging the output to a gate-low voltage based on a QB node voltage.                        
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the 
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
July 28, 2021